Citation Nr: 0637306	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-03 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1943 to December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 

Although the veteran testified before a Veterans Law Judge 
(VLJ) in March 2004, the recording of that hearing could not 
be transcribed.  In September 2004, the Board remanded the 
matter to afford the veteran an opportunity for another 
hearing, and a second hearing was held in February 2005.  

In April 2005, the Board remanded the matter again for 
further evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998).

In October 2006, the matter was advanced on the Board's 
docket.  Also in October 2006, the veteran was informed that 
the VLJ that presided over his February 2005 hearing was no 
longer at the Board, and he had a right to another hearing 
conducted by a VLJ who would ultimately decide his appeal.   
The veteran responded that he did not desire another hearing.   


FINDINGS OF FACT

1. The veteran's service medical records are unavailable, 
possibly having been destroyed in a fire, and records of the 
Office of the Surgeon General make no mention of low back 
disability.  

2. The veteran was exposed to combat and alleges that he 
injured his low back during combat. 

3. The veteran's current chronic low back pathology, 
including arthritis, first manifested many years after 
military service and is unrelated to an injury or other event 
of service origin. 


CONCLUSION OF LAW

Chronic residuals of a low back injury were not incurred in 
or aggravated during active service, and arthritis of the 
lumbosacral spine was not manifested within one year of 
active service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice must also include the five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letters, 
dated in November 2002, January 2005, and August 2006.  The 
notice informed the veteran of the type of evidence needed to 
substantiate the claim of service connection, that is, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was notified that VA 
would obtain service medical records, VA records, and records 
of other Federal agencies, and that he could submit private 
medical records or, with his authorization, VA would obtain 
any such records on his behalf.  He was asked to submit 
evidence, which would include that in his possession.  The 
notice included the degree of disability and the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The action of the 
RO cured any procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim because he had the opportunity to 
submit additional argument and evidence, which he did, and to 
address the issue at a hearing.  The claim was also 
readjudicated following the content-complying notice as 
evidenced by a subsequent supplemental statement of the case.  
For these reasons, the veteran has not been prejudiced by 
timing of the VCAA notice.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the five elements of a 
service connection claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded a VA 
examination and a VA medical opinion was obtained.  As there 
is no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.   

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  The provisions of 38 U.S.C.A. § 1154(b) doe not 
allow a combat veteran to establish service connection with 
lay testimony alone.  Rather, the statute relaxes the 
evidentiary requirements for determining what happened during 
service and is used only to provide a factual basis for a 
determination that a particular disease or injury was 
incurred or aggravated in service, not to link the service 
problem etiologically to a current disability.  Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996).   

Background

The veteran testified that his current lumbosacral disability 
was the result of loading and unloading heavy cargo, and by 
having been struck in the back by a cargo net and by working 
in cold wet conditions during the invasion of Normandy.  He 
testified that he has had mild back pain ever since active 
service. 

The veteran's WD AGO Form 53-55 reflects that the inservice 
strenuous activities and having been hit in the back by a 
cargo net, to which he testified, were consistent with his 
military occupational specialty (MOS) as a longshoreman.  He 
also served in several campaigns throughout Europe.  

In January 2001, the RO notified the veteran that the 
National Personnel Records Center reported that his service 
medical records were likely destroyed in a fire in 1973.  In 
February 2001, the veteran reported that he did not have any 
copies of his service medical records. 

In April 2001, the veteran's wife reported that the veteran 
had had low back symptoms after service.  In February 2005, 
she testifies that that several years after service the 
veteran told her that he had injured his back during military 
service.  

Private medical records, covering the period from 1999 to 
2001, show that on examination in June 1999 it was noted that 
the veteran had had back pain off and on for many years, 
which had become more severe and associated with right hip 
and leg pain in April 1999.  In April 2001, a private 
physician stated that the veteran's spinal stenosis began 
more than 50 years earlier due to heavy lifting and physical 
stress while serving in the military and that it contributed 
significantly to the progression of spinal stenosis, which 
resulted in a lumbar laminectomy and decompression surgery on 
the L3, L4, and L5 vertebrae.  

On VA general medical examinations in June 2001 and December 
2003, the pertinent diagnoses were osteoarthritis of the 
lumbar spine and low back pain due to spinal stenosis, 
respectively. 

In March 2004, the veteran submitted a medical treatise which 
states that stenosis can be caused by heavy strain over a 
long period of time.  

In May 2005, the veteran's claim file was reviewed by a VA 
physician.  The veteran reported that his service medical 
records had been burned, and he indicated that the records 
had been destroyed so that he could not have them.  Records 
of the Office of the Surgeon General were reviewed and showed 
that he had been seen for measles, a finger contusion, and 
epididymitis.  The veteran did not indicate that he had been 
treated for low back symptoms during service but alleged that 
he had injured his low back when lifting heavy loads.  

On review of the record, the VA physician did not find any 
evidence of low back disability until 1999 when MRIs revealed 
degenerative disease and spinal stenosis of the lumbar spine.  
The VA examiner noted that a private physician had reported 
that the veteran had been seen in July 2000 because of 
difficulty walking due to back pain which had increased over 
the past year and that surgery was done in August 2000.  

In response to the opinion request, the VA physician 
expressed the opinion that it was not as likely as not that 
the veteran's military service could be incriminated for his 
disease entity presenting 55 years later with no interval 
history of any back condition that could be reviewed or 
substantiated.  

Additional private records from 2004 and 2005 show that in 
July 2004 it was noted that the veteran's back pain began 
spontaneously without trauma, exertion, infection or surgery 
about six years previously. 

Analysis

Where the service medical records are unavailable, most 
likely destroyed by a fire in 1973 at the National Personnel 
Records Center, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). 

In rendering a decision on a claim for service-connection, 
the Board has the responsibility of weighing the evidence, 
including the medical evidence, for purposes of determining 
where to give credit and where to withhold the same. Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995)).  

The medical evidence shows that the veteran has a current 
disability, degenerative disease, arthritis, and spinal 
stenosis of the lumbar spine, which satisfies the first of 
three elements needed to establish service connection.  Also, 
the Board finds the veteran credible as to his statements and 
testimony that he suffered a back injury under combat 
conditions during service, applying 38 U.S.C.A. § 1154(b), 
which satisfies the second element needed to establish 
service connection, that is, evidence of an in-service 
injury. 

The third element of service connection is medical evidence 
of a nexus between the claimed in-service injury and the 
current disability.  As stated earlier, although 38 U.S.C.A. 
§ 1154(b) relaxes the evidentiary requirements for 
determining what happened during service, it does not serve 
to create a link between the injury during service and the 
current disability.  

On the question of the medical nexus, the record contains two 
conflicting medical opinions.  A private physician expressed 
the opinion that the veteran's spinal stenosis began more 
than 50 years earlier due to heavy lifting and physical 
stress while serving in the military and that it contributed 
significantly to the progression of spinal stenosis, which 
resulted in a lumbar laminectomy and decompression surgery.  
This opinion is a general conclusion based on history 
provided by the veteran and is unsupported by clinical 
evidence and does not account for the 55 year period after 
service without medical complaint.  For this reason, the 
Board rejects the opinion as favorable evidence of a nexus 
between the events in service and the current low back 
disability.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(a medical opinion is inadequate when it is unsupported by 
clinical evidence). 

The VA physician expressed the opinion that it was not as 
likely as not that the veteran's military service resulted in 
the disease entity 55 years after service in the absence of 
an interval history of a back condition that could be 
reviewed or substantiated.  Evidence of a prolong period 
without medical complaint can be considered along with the 
availability of other medical records and other relevant 
facts.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The VA's physician's opinion combined with the fact that in 
July 2004 the record shows that the veteran's back pain began 
spontaneously without trauma, exertion, infection or surgery 
about six years previously or in about 1998, which is also 
consistent with other relevant facts, namely, that in June 
1999 it was noted that the veteran had had back pain off and 
on for many years, which had become more severe and 
associated with right hip and leg pain in April 1999, which 
was the first clinical evidence of a back disability, more 
than 50 years after service, is given greater weight than the 
private physician's conclusionary opinion, which did not 
account for all the relevant facts in the record. 

As for the veteran's statements and testimony, where as here, 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence of a nexus or 
relationship between the post-service diagnosis and service 
is required to support the claim.  The veteran, as a 
layperson, is not competent to provide a medical opinion.  
Consequently his statements and testimony that associate the 
post-service back disability to service do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the Board must reject the 
veteran's statements as favorable evidence linking the 
claimed disability to service.

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, there 
is no medical evidence favorable to the claim of service 
connection for residuals of a back injury, the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for residuals of a low back injury is 
denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


